04/29/2022
        IN THE COURT OF CRIMINAL APPEALS OF TENNESSEE
                         AT NASHVILLE
                               January 11, 2022 Session

         STATE OF TENNESSEE v. DEMARIO QUINTEZ DRIVER

            Direct Appeal from the Circuit Court for Cheatham County
                       No. 17834    David D. Wolfe, Judge


                            No. M2021-00538-CCA-R3-CD


A Cheatham County jury convicted the Defendant, Demario Quintez Driver, of rape and
coercion of a witness, and the trial court sentenced him to sixteen years in the Tennessee
Department of Correction. On appeal, the Defendant asserts that the evidence is
insufficient to support his conviction for rape and that the State’s closing argument
amounted to prosecutorial misconduct. After a thorough review of the record and the
applicable law, we affirm the trial court’s judgments.

  Tenn. R. App. P. 3 Appeal as of Right; Judgments of the Circuit Court Affirmed

ROBERT W. WEDEMEYER, J., delivered the opinion of the court, in which NORMA MCGEE
OGLE and ROBERT L. HOLLOWAY, JR., JJ., joined.

Winston P. Vaughn, Pleasant View, Tennessee (at trial): and Michael J. Flanagan,
Nashville, Tennessee (on appeal), for the appellant, Demario Quintez Driver.

Herbert H. Slatery III, Attorney General and Reporter; Benjamin A. Ball, Senior
Assistant Attorney General; W. Ray Crouch, Jr., District Attorney General; and Margaret
F. Sagi, Assistant District Attorney General, for the appellee, State of Tennessee.

                                       OPINION
                                        I. Facts

       This case arises from the Defendant’s attack and rape of the victim inside the
bathroom at a gathering in a residential home. For his actions, a Cheatham County grand
jury indicted him for aggravated rape. Before trial, the Defendant contacted the victim
and offered her compensation in exchange for not testifying. He also threatened harm to
her family if she followed through with the prosecution. Based on this conduct, a
Cheatham County grand jury indicted the Defendant for coercion of a witness.
                                          A. Trial

        The following evidence was presented at the Defendant’s trial: Kim Freeze
testified that the victim was her daughter and lived with her in March of 2016. On March
20, 2016, the twenty-one-year-old victim came home to Ms. Freeze’s house from a party
in a vehicle that Ms. Freeze did not recognize. Ms. Freeze described the victim as “really
messed up,” and the victim said someone had “done something” to her. The victim was
crying and said her truck had been stolen. The victim was “walking funny” and had
bruises on her lips, neck, and arms. The victim showed Ms. Freeze her vagina, which
Ms. Freeze described as “awful” looking, as if it had been “ripped.” The victim took a
nap but did not shower or bathe, and Ms. Freeze took the victim to the hospital the next
day.

       The victim testified that she was twenty-one years old in March of 2016 and living
with her mother. She drove a 2007 GMC Sierra truck at that time. On March 19, 2016,
the victim drove in her truck with a friend to the home of Greg Sanders. They arrived
around 11 p.m. Present at the residence were Mr. Sanders, the Defendant, and about a
dozen other individuals. The victim spoke with several people at the gathering, including
the Defendant, whom she identified in the courtroom and described as an acquaintance.
The Defendant asked to drive her truck and she told him “no.” The victim stated that she
consumed three alcoholic drinks at the gathering over the course of an hour and a half
and that the Defendant prepared the third drink for her. The victim testified that, after the
third drink, she began feeling “dizzy and woozy.” The victim went into a bedroom to
collect herself and use the bathroom. As the victim was using the toilet, the Defendant
came into the bathroom with a “smirk” on his face. The victim’s pants were not on
completely, and she was dizzy. As she tried to pull up her pants, the Defendant grabbed
her, and she had “no strength” to fight him off. The Defendant knocked her over and put
his penis in her mouth. The victim testified that she “faded out” soon after.

        The victim regained consciousness in a closet and, when someone knocked on the
door, the Defendant grabbed her face to cover her mouth. The victim recalled that her
pants and the Defendant’s pants were both off. She recalled “glimpses” of the Defendant
putting his penis in her mouth without her consent. The victim lost consciousness again
and then awoke to Mr. Sanders putting her into his bed. The victim was missing half of
her clothing and her remaining clothes were ripped. Money that she kept in her
undergarments had been taken. Her truck was also missing, along with money,
prescription medication, and personal items inside the truck. The victim testified that her
mouth was sore, and her vagina felt as if it had been “ripped to pieces.” The victim stated
that she was terrified. Mr. Sanders gave her some clothes and then the victim arranged
for a ride home. The victim described herself as in a “daze,” but eventually she went to
the hospital where a rape kit was performed. The victim testified that she was “ripped”
and bleeding and felt as if someone had “pounded” her and “ran through” her.




                                             2
        The victim testified that she contacted law enforcement about this incident and
that she was terrified. She stated that she had been threatened several times and offered
money or drugs not to testify at trial. The Defendant sent the victim a message offering
to return the money and items in her truck that had been taken from her.

       On cross-examination, the victim testified that she had been to Mr. Sanders’s
house several times prior to March of 2016. The victim was shown a series of Facebook
messages she exchanged with the Defendant on the day after the rape, March 21, 2016.
The victim summarized the messages, saying that she was asking the Defendant for her
money and medicine and her truck to be returned to her. The victim said she was
“extremely angry and distraught” when sending the messages. She agreed that she
proposed meeting the Defendant to get her things back but stated that she did not plan to
go alone. She agreed that she sent the messages before going to the hospital following
the rape.

       On redirect-examination, the victim stated that, throughout the messages, the
Defendant denied being involved in the victim’s rape; however, the victim testified that
DNA from her vagina and her rectum showed that he had in fact had intercourse with her.
The victim stated that Mr. Sanders and the Defendant were associated with a violent
group of people and that she was scared of both men. Mr. Sanders was murdered in
December of 2016. She testified that Mr. Sanders’s DNA was also found in her vagina
following the rape. She reiterated that she had no memory of having sexual relations
with either man.

       The victim clarified that the rape occurred at approximately 4 a.m. on March 20,
2016, and that the messages she exchanged with the Defendant were sent around 2 p.m.
on March 21. The victim described this incident as a “gang rape” and detailed the
suffering she had experienced since the rape.

       Walter Bammen testified that he was employed by the Cheatham County Sheriff’s
Office in March of 2016. While off duty on March 20, 2016, Lieutenant Bammen
observed the victim’s truck parked on the side of the road in a rural area across from his
church. Two days later, while on duty, Lieutenant Bammen learned that the truck had
been reported as stolen, and he arranged for it to be towed from the roadside. The vehicle
was checked for fingerprints when it arrived at the tow-in lot at the Sheriff’s office.

       Detective Jeff Landis testified that he worked as a criminal investigator for the
Cheatham County Sheriff’s Office and processed the victim’s truck at the tow-in lot.
Detective Landis obtained fingerprints from the driver’s side door and window, which
were later sent to the Tennessee Bureau of Investigation (“TBI”). Testing revealed two
matches to the fingerprints: the victim and the Defendant.

      Sherry Mulbarger testified that she was a registered nurse working at TriStar



                                            3
Medical Center in Ashland City, Tennessee, on the night the victim presented at the
hospital. Ms. Mulbarger examined the victim and noted injuries to her vagina:
“Swelling,” “tenderness,” and redness. Ms. Mulbarger stated that the victim’s rectum
had “mild lacerations” at the top and bottom of the rectal opening and that the victim was
sore and bleeding. The victim was described as tearful, angry, depressed, and afraid for
her and her family’s safety. The victim’s chart contained the following account of the
rape:
              “[The victim was] [r]aped at a party 48 hours ago. A man she had
       knowledge of followed her into the bathroom and raped her. [The victim]
       [r]epeatedly told the man to stop, blacked out, awoke in closet, does not
       remember going to closet. Came out at approximately 2:00 p.m. Told
       mother [about] rape, did not want police contacted, was afraid.”

        Dr. Brenda Reilly testified that she was an emergency room physician working at
the hospital when the victim presented on March 22, 2016. Dr. Reilly performed a rape
kit on the victim and noted that the victim’s genitalia was swollen, red, and tender. These
findings were consistent with the victim’s report that she had unsolicited sexual contact.
Dr. Reilly described the victim as anxious, tearful, uncomfortable, and upset. Dr. Reilly
testified that the victim had lacerations on her genitalia consistent with forcible
penetration of that area.

        TBI Special Agent Lisa Burgee conducted the DNA testing in this case. She
testified that the Defendant’s DNA was present in the victim’s vaginal swab. An
unidentified contributor’s DNA was detected and Agent Burgee later determined that the
DNA contributor was Mr. Sanders.

        TBI Special Agent April Bramlage was admitted as an expert in toxicology and
testified that she analyzed the victim’s blood sample. She stated that there was zero
alcohol in the victim’s blood. The blood sample did contain the chemical typically
known as Xanax, a nervous system depressant, as well as Benadryl, which causes
sedation, as well as Hydrocodone. Agent Bramlage testified that the presence of these
drugs in the victim’s system two days after ingestion indicated that a very large quantity
of these drugs had been administered. Agent Bramlage noted that these sedation drugs
were commonly known as “date rape drug[s].”

         Based on this evidence, the jury convicted the Defendant of rape and coercion of a
witness. Following a sentencing hearing, the trial court imposed a twelve-year sentence
for the rape conviction and a consecutive four-year sentence for the coercion conviction,
for a total effective sentence of sixteen years in the Tennessee Department of Correction.
It is from these judgments that the Defendant appeals.

                                       II. Analysis




                                            4
      On appeal, the Defendant asserts that the evidence is insufficient to support his
rape conviction and that the State committed prosecutorial misconduct during closing
argument.

                               A. Sufficiency of Evidence

       The Defendant contends that the evidence is insufficient to sustain his conviction
for rape. He contends that the victim’s testimony alone was not sufficient to prove a non-
consensual encounter and that inconsistencies in her accounts of the incident should have
prevented the jury from finding beyond a reasonable doubt that a rape had occurred. The
State responds that the victim explicitly testified and reported to medical personnel that
the Defendant raped her and that the proof is sufficient to sustain his conviction for rape.
We agree with the State.

       When an accused challenges the sufficiency of the evidence, this court’s standard
of review is whether, after considering the evidence in the light most favorable to the
State, “any rational trier of fact could have found the essential elements of the crime
beyond a reasonable doubt.” Jackson v. Virginia, 443 U.S. 307, 319 (1979) (emphasis in
original); see Tenn. R. App. P. 13(e); State v. Goodwin, 143 S.W.3d 771, 775 (Tenn.
2004) (citing State v. Reid, 91 S.W.3d 247, 276 (Tenn. 2002)). This rule applies to
findings of guilt based upon direct evidence, circumstantial evidence, or a combination of
both direct and circumstantial evidence. State v. Pendergrass, 13 S.W.3d 389, 392-93
(Tenn. Crim. App. 1999) (citing State v. Dykes, 803 S.W.2d 250, 253 (Tenn. Crim. App.
1990)). In the absence of direct evidence, a criminal offense may be established
exclusively by circumstantial evidence. Duchac v. State, 505 S.W.2d 237, 241 (Tenn.
1973). “The jury decides the weight to be given to circumstantial evidence, and ‘[t]he
inferences to be drawn from such evidence, and the extent to which the circumstances are
consistent with guilt and inconsistent with innocence, are questions primarily for the
jury.’” State v. Rice, 184 S.W.3d 646, 662 (Tenn. 2006) (quoting Marable v. State, 313
S.W.2d 451, 457 (Tenn. 1958)). “The standard of review [for sufficiency of the
evidence] ‘is the same whether the conviction is based upon direct or circumstantial
evidence.’” State v. Dorantes, 331 S.W.3d 370, 379 (Tenn. 2011) (quoting State v.
Hanson, 279 S.W.3d 265, 275 (Tenn. 2009)).

       In determining the sufficiency of the evidence, this court should not re-weigh or
reevaluate the evidence. State v. Matthews, 805 S.W.2d 776, 779 (Tenn. Crim. App.
1990). Nor may this Court substitute its inferences for those drawn by the trier of fact
from the evidence. State v. Buggs, 995 S.W.2d 102, 105 (Tenn. 1999) (citing Liakas v.
State, 286 S.W.2d 856, 859 (Tenn. 1956)). “Questions concerning the credibility of
witnesses, the weight and value to be given the evidence, as well as all factual issues
raised by the evidence are resolved by the trier of fact.” State v. Bland, 958 S.W.2d 651,
659 (Tenn. 1997). “‘A guilty verdict by the jury, approved by the trial judge, accredits
the testimony of the witnesses for the State and resolves all conflicts in favor of the



                                             5
theory of the State.’” State v. Cabbage, 571 S.W.2d 832, 835 (Tenn. 1978) (quoting
State v. Grace, 493 S.W.2d 474, 476 (Tenn. 1973)). The Tennessee Supreme Court
stated the rationale for this rule:

              This well-settled rule rests on a sound foundation. The trial judge
       and the jury see the witnesses face to face, hear their testimony and observe
       their demeanor on the stand. Thus the trial judge and jury are the primary
       instrumentality of justice to determine the weight and credibility to be
       given to the testimony of witnesses. In the trial forum alone is there human
       atmosphere and the totality of the evidence cannot be reproduced with a
       written record in this Court.

Bolin v. State, 405 S.W.2d 768, 771 (Tenn. 1966) (citing Carroll v. State, 370 S.W.2d
523, 527 (Tenn. 1963)). This court must afford the State the “‘strongest legitimate view
of the evidence’” contained in the record, as well as “‘all reasonable and legitimate
inferences’” that may be drawn from the evidence. Goodwin, 143 S.W.3d at 775
(quoting State v. Smith, 24 S.W.3d 274, 279 (Tenn. 2000)). Because a verdict of guilt
against a defendant removes the presumption of innocence and raises a presumption of
guilt, the convicted criminal defendant bears the burden of showing that the evidence was
legally insufficient to sustain a guilty verdict. State v. Carruthers, 35 S.W.3d 516, 557-
58 (Tenn. 2000).

       Rape, which was charged to the jury as a lesser included offense of aggravated
rape, requires proof of unlawful sexual penetration of a victim by the Defendant
accomplished without the consent of the victim, and the Defendant knows or has reason
to know at the time of the penetration that the victim did not consent. T.C.A. § 39-13-
503(a)(2) (2018).

        The evidence presented at trial and viewed in the light most favorable to the State,
was that the Defendant followed the victim into the bathroom at a house party and
penetrated the victim without her consent. There was significant physical evidence from
which the jury could find that the victim was sexually penetrated and the victim testified
that she did not consent. The Defendant maintains that there was no evidence to support
a non-consensual encounter other than the victim’s testimony and statements, which he
contends were inconsistent. We note that any inconsistencies in the victim’s statements
or testimony or the physical evidence were within the province of the jury to credit or
discredit and we will not second guess the jury’s determination on appeal. See Cabbage,
571 S.W.2d at 835. The Defendant is not entitled to relief on this issue.

                                  B. Closing Argument

      The Defendant also contends that the State committed prosecutorial misconduct
when it called the Defendant a liar during closing argument. He acknowledges that no



                                             6
contemporaneous objection was made; however, the Defendant contends he is entitled to
plain error relief because a clear and unequivocal rule of law has been breached because
the prosecutor expressed a personal belief or opinion as to the truth or falsity of the
evidence. The State replies that the Defendant has waived this issue by failing to
contemporaneously object and has failed to establish plain error.

       Initially, we stress that it is incumbent upon defense counsel to object
contemporaneously whenever it deems the prosecution to be making improper argument.
A contemporaneous objection provides the trial court an opportunity to assess the State’s
argument and to caution the prosecution and issue a curative instruction to the jury if
necessary. Additionally, defense counsel’s failure to object contemporaneously will
constitute a waiver of the issue on appeal. See Tenn. R. App. P. 36(a) (providing that an
appellate court need not grant relief where party failed to take reasonably available action
to prevent or nullify an error).

     The record reflects that the Defendant raised this issue for the first time in his
amended motion for new trial. In the motion, the Defendant argued as follows:

       That Defendant should be awarded a new trial based on prosecutorial
       misconduct upon inappropriate statements made during closing argument
       that were intended to inflame the jury and were unrelated in scope as it
       relates to the Defendant.

       We are unable, however, to review the trial court’s ruling in this matter because
the Defendant failed to include the transcript from the motion for new trial hearing in the
record on appeal. The Defendant has a duty to prepare a record that conveys “a fair,
accurate and complete account of what transpired with respect to those issues that are the
bases of appeal.” Tenn. R. App. P. 24(b). The Defendant risks waiving the issues on
appeal if an incomplete record is submitted to this court. State v. Ballard, 855 S.W.2d
557, 560 (Tenn. 1993). “In the absence of an adequate record on appeal, we must
presume that the trial court’s ruling was supported by the evidence.” State v. Bibbs, 806
S.W.2d 786, 790 (Tenn. Crim. App. 1991) (citing Smith v. State, 584 S.W.2d 811, 812
(Tenn. Crim. App. 1979); Vermilye v. State, 584 S.W.2d 226, 230 (Tenn. Crim. App.
1979)).

        Waiver notwithstanding, because the defense failed to lodge timely objections to
the prosecutor’s arguments, our review is limited to the parameters of this court’s
discretionary plain error review. See Banks, 271 S.W.3d at 119. We will grant relief for
plain error only when five prerequisites are met: “(1) the record clearly establishes what
occurred in the trial court, (2) a clear and unequivocal rule of law was breached, (3) a
substantial right of the accused was adversely affected, (4) the accused did not waive the
issue for tactical reasons, and (5) consideration of the error is necessary to do substantial
justice.” Id. at 119-20. It is a defendant’s burden to convince this court that plain error



                                             7
exists, and we need not consider all five factors “when it is clear from the record that at
least one of them cannot be satisfied.” State v. Bledsoe, 226 S.W.3d 349, 355 (Tenn.
2007).

       The State’s closing argument emphasized and reiterated the victim’s fear of the
Defendant. Defense counsel responded that the victim was not afraid, but rather a
consensual participant in the night’s events. Defense counsel suggested that the fear the
State had argued in closing was misplaced, stating, “That should scare the hell out of
every person in this room, that one woman said that she was raped after my client had
consensual sex with her at a party.” Defense counsel then listed what he identified as lies
told by the victim. Defense counsel attacked the victim’s integrity, credibility, and
morals, calling her a “liar” and explaining the rape charges were the result of a “bully”
and “a woman scorned.”

        Defense counsel argued that this case was not about the victim’s fear but about the
victim’s intentional intimidation of the Defendant. He told the jury that there was
“nothing else” other than the victim’s claim to support the allegation of rape. He stated
that the victim was extorting the Defendant “with false allegations of rape” and asserted
that the State’s case was nothing more than “bells and whistles” and “smoke and
mirrors”. About the State’s proof, defense counsel stated, “There’s nothing else other
[than] one woman’s testimony, and that to me is just scary. That’s the scariest thing I
have ever heard.” Defense counsel concluded by telling the jury that the Defendant has
“been waiting so long” for the jury “to fix this.” He urged the jury to “be the best part of
this story.”

       In response, the prosecutor argued as follows:

       You know what is scary in this case? Is that the Defense, the Defense
       Attorney and the defendant can literally stand in front of you and suggest
       that this case is smoke and mirrors. That’s scary.
               ....
       It’s scary that we are in a world where a victim can be raped by more than
       one person, be threatened, be robbed, be coerced, be hated, be humiliated,
       have to testify in front of strangers and to tell you [all] of the details of what
       must be a nightmare. It is no wonder that we live in a world where victims
       are scared to come forward.

       Because when the Defense could suggest that there is no forensic evidence
       in a case where you heard from three different expert witnesses, just look
       you right in the eye and say there’s no forensic evidence. If he can look
       you in the eye and say that, what else is this man hiding[?] That ends right
       now. The Defendant raped her and we won’t be bullied by him anymore. I
       will not stand here and let you be blown over by lies and false argument.



                                               8
        The prosecutor then recounted all the evidence that refuted the Defendant’s
assertion that there was no forensic evidence in this case. The prosecutor noted areas
where the forensic evidence was inconsistent with the Defendant’s statements and
identified those inconsistencies as the Defendant’s “lies.” The prosecutor told the jury,
“He’s a liar. And let there be no mistake about that. That’s a liar sitting right there at
that table.”

       The prosecutor recounted portions of the Facebook messages between the
Defendant and the victim. He identified one message from the Defendant that stated, “I
didn’t touch you.” About this quote, the prosecutor argued, “Another lie. I didn’t touch
you. That is a lie. This is not even questionable. We know he touched her. His DNA,
Ladies and Gentlemen, were removed from her vagina. Don’t allow this to fool you.”
The prosecutor also characterized the victim’s response to one of the Defendant’s
messages as “you are a liar” although those were not the literal words used.

        Initially, we have no trouble concluding that the prosecution’s repeated references
to “lies” and calling the Defendant a “liar” were improper. It is unprofessional conduct
for a prosecutor to express his personal belief or opinion as to the truth or falsity of any
testimony or evidence or the guilt of the defendant. See State v. Thornton, 10 S.W.3d
229, 235 (Tenn. Crim. App. 1999); Lackey v. State, 578 S.W.2d 101, 107 (Tenn. Crim.
App. 1978). The prosecutor’s argument, to some extent, was an expression of his opinion
about the proof and the guilt of the Defendant.

       This court has admonished many times that closing arguments must be (1)
temperate; (2) predicated on the evidence adduced at trial; and (3) pertinent to the issues.
See State v. Hatcher, 310 S.W.3d 788, 813 (Tenn. 2010); State v. Thomas, 158 S.W.3d
361, 413 (Tenn. 2005); State v. Keen, 926 S.W.2d 727, 736 (Tenn. 1994); State v. Sutton,
562 S.W.2d 820, 823 (Tenn. 1978); Russell v. State, 532 S.W.2d 268, 271 (Tenn. 1976).
Additionally, because a prosecutor’s role is to seek justice rather than simply advocate,
the State’s prerogative during argument is more limited than that of other parties.
Thomas, 158 S.W.3d at 413 . As the United States Supreme Court has recognized,

       [The prosecutor] is the representative not of an ordinary party to a
       controversy, but of a sovereignty whose obligation to govern impartially is
       as compelling as its obligation to govern at all; and whose interest,
       therefore, in a criminal prosecution is not that it shall win a case, but that
       justice shall be done. As such, he is in a peculiar and very definite sense the
       servant of the law, the twofold aim of which is that guilt shall not escape or
       innocence suffer. He may prosecute with earnestness and vigor-indeed, he
       should do so. But, while he may strike hard blows, he is not at liberty to
       strike foul ones. It is as much his duty to refrain from improper methods . . .
       as it is to use every legitimate means. . . .



                                             9
Berger v. United States, 295 U.S. 78, 88 (1935). A prosecutor must therefore “refrain
from argument designed to inflame the jury.” State v. Hall, 976 S.W.2d 121, 158 (Tenn.
1998) (quoting Coker v. State, 911 S.W.2d 357, 368 (Tenn. Crim. App. 1995)).

      We will not, however, overturn a verdict on the basis of a prosecutor’s improper
argument unless the impropriety affected the verdict. Sutton, 562 S.W.2d at 823. In
conducting this inquiry, we consider five factors:
      (1) the conduct complained of viewed in context and in light of the facts
      and circumstances of the case; (2) the curative measures undertaken by the
      [trial] [c]ourt and the prosecution; (3) the intent of the prosecutor in making
      the improper statement; (4) the cumulative effect of the improper conduct
      and any other errors in the record; and (5) the relative strength or weakness
      of the case.

State v. Buck, 670 S.W.2d 600, 609 (Tenn. 1984) (quoting Judge v. State, 539 S.W.2d
340, 344 (Tenn. Crim. App. 1976)).

        Taking these factors out of order, we first note that there were no specific curative
measures taken by the trial court or the prosecution. While this would ordinarily weigh
against the State, in this case, the defense must also bear some responsibility for failing to
object during the prosecutor’s argument, which limits our review to a plain error analysis.
Combining the first and third factors, we observe that the prosecutor did not begin
referring to “lies” until the rebuttal portion of closing argument. The trigger for the
prosecutor’s improper comments appears to have been the defense’s reference to the
State’s case being “smoke and mirrors” and a vigorous attack on the victim’s credibility.
The defense portrayed the victim as a “scorned woman” who was extorting the Defendant
with allegations of rape. In rebuttal closing argument, the prosecutor recalled the
forensic evidence presented at trial. The prosecutor then segued into the evidence that
supported dishonesty on the part of the defense and not the victim. Thus, the intent of the
prosecutor appears to have been to strike back at defense argument. While the prosecutor
reached too far in his argument, it appears that the prosecutor was at least trying to place
his argument in some overall context triggered by the argument of defense counsel.

       We review the fourth and fifth factors jointly. The strength of the State’s case was
very strong. The evidence against the Defendant included the victim’s identification of
the Defendant as the perpetrator, DNA evidence of the Defendant’s sperm in the victim,
evidence of Xanax in the victim’s system consistent with her account of the events, the
Defendant’s admission in messages that oral sex occurred and the victim’s physical
injuries which were consistent with her testimony about the rape.

      Considering the parties’ arguments as a whole and the evidence adduced at trial,
we conclude that the prosecution’s references did not affect the jury’s verdict. Because



                                             10
the Defendant has not demonstrated that any of his substantial rights were adversely
affected by the improper argument, he is not entitled to plain error relief on this basis.

        In his brief, the Defendant also noted an instance where the prosecutor used
profanity in closing argument to the jury. Our review of the record reveals that both the
defense attorney and the prosecutor used profanity during closing argument. While
zealous advocacy is both important and valued in our profession, it should be tempered
with the professionalism and courtesy required of all attorneys by the Rules of
Professional Conduct. See THE RULES OF PROFESSIONAL CONDUCT, RULE 8 (attorneys
have the “obligation [to] zealously protect and pursue a client’s legitimate interests,
within the bounds of the law, while maintaining a professional, courteous, and civil
attitude toward all persons involved in the legal system.”). In our view, the use of
profanity to advocate a position is wholly unnecessary, uncivil, discourteous, and
disrespectful to the jurors. This type of language is superfluous and its likely purpose is
an attempt to inflame the jury. Whereas, we do not believe, given the weight of the
evidence, the use of profanity requires reversal in this case, we caution attorneys,
consistent with our rules of professional conduct, to be temperate and professional in
their argument. The Defendant is not entitled to relief as to this issue.


                                     III. Conclusion

     In accordance with the aforementioned reasoning and authorities, we affirm the
judgments of the trial court.


                                                 _________________________________
                                                   ROBERT W. WEDEMEYER, JUDGE




                                            11